DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brace (U.S. Patent Application Publication No. 2019/0069065).


Regarding claim 2, Brace teaches a wherein the non-adhesive polymer base is affixed to the ear pad via at least one adhesive (adhesive layer 204 for fastening mechanical interface to ear pad).  See paragraph 30.
Regarding claim 3, Brace teaches wherein the ear pad (ear pad 106) is attached to an ear cup (ear cup 104) of the headphone housing.  See paragraphs 31-32.
Regarding claim 6, Brace teaches wherein the ear pad comprises a multiple different materials (different layers of different materials).  See paragraph 38.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brace in view of JP6274654.  The teachings of Brace are described above with reference to claim 1. 
Regarding claim 4, Brace does not specifically recite wherein the ear pad contacts a baffle of the headphone housing.
JP6274654 teaches herein the ear pad contacts a baffle of the headphone housing.  See the abstract. 
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of JP6274654, motivation being to provide an a sound path for the headphone.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brace in view of Shin (U.S. Patent Application Publication No. .
Regarding claim 5, Brace does not specifically recite wherein the ear pad comprises a single material.
Shin teaches wherein the ear pad comprises a single material (any one of a material, paragraph 41).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Shin, motivation being to provide an elastically deformable ear pad.
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brace in view of Oishi (U.S. Patent Application Publication No. 2013/0177165).
Regarding claim 7, Brace teaches a method comprising affixing a non-adhesive polymer base (mechanical interface, paragraphs 34, 39) to an underside of an ear pad (mechanical interface adhered to the ear pad 106, paragraphs 34, 39); attaching the first ear pad to a headphone housing (fastening/adhering the ear pad to the headset, paragraphs 34, 39); playing sound via an acoustic driver positioned within the headphone housing (audio headset, paragraph 30).  The audio headphones are interpreted as having audio driver within the headphone housing for playing sound. However, Brace does not specifically recite removing the first ear pad from the 
Oishi teaches removing the first ear pad from the headphone housing; and attaching a second ear pad to the headphone housing. (interchangeable first and second ear pads, paragraph 65).  Because the ear pads are interchangeable, the first ear pad can be removed and the second ear pad attached.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Oishi, motivation being to provide interchangeable ear pads to provide improved acoustic characteristics. 
  Regarding claim 8, Oishi teaches wherein the headphone housing is unaltered between removal of the first ear pad and attachment of the second ear pad. See paragraph 72.  The ear pads being interchangeable with the magnets not altering the headphone housing. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Oishi, motivation being to provide interchangeable ear pads to provide improved acoustic characteristics.
Regarding claim 9, these limitations logically follow from the combination.  Because Brace teaches the ear pad having non-adhesive 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Oishi, motivation being to provide interchangeable ear pads to provide improved acoustic characteristics.
Regarding claim 10, Oishi teaches wherein the first ear pad is positioned in alignment with the headphone housing and the second ear pad overlaps an edge of the headphone housing (ear pad having alignments at different orientations).  See paragraphs 89-92.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Oishi, motivation being to provide interchangeable ear pads to provide improved acoustic characteristics.
Regarding claim 11, Brace does not specifically recite wherein a user customizes the position of the non-adhesive polymer base relative to the underside of the ear pad. However, Brace teaches the mechanical interface allows the user to couple the ear pads to a wide variety of ear pieces (paragraph 39).  And Oishi teaches aligning the ear pads at different orientations.  See paragraphs 89-92.  When considered together, it would have been obvious to try having customizable positions of the non-adhesive 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Oishi, motivation being to provide interchangeable ear pads to provide improved acoustic characteristics.
Regarding claim 12, Brace teaches a method comprising affixing a non-adhesive polymer base (mechanical interface, paragraphs 34, 39) to an underside of an ear pad (mechanical interface adhered to the ear pad 106, paragraphs 34, 39); attaching the ear pad to a headphone in a first position (fastening/adhering the ear pad to the headset, paragraphs 34, 39); playing sound via an acoustic driver positioned within the headphone housing (audio headset, paragraph 30). The audio headphones are interpreted as having audio driver within the headphone housing for playing sound. However, Brace does not specifically recite removing the ear pad from the headphone housing, re-attaching the ear pad to the headphone housing in a second position.  
Oishi teaches removing the ear pad from the headphone housing (interchangeable ear pads, paragraph 65) and aligning the ear pad at different orientations (positions).  See paragraphs 89-92. Because the ear pads are interchangeable, the ear pad can be removed.

Regarding claim 13, Oishi teaches wherein the first position and the second position are different relative to an ear cup of the headphone housing (different orientations based on the alignment to the speaker housing).  See paragraphs 89-92.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Oishi, motivation being to provide interchangeable ear pads to provide improved acoustic characteristics.
Regarding claim 14, Oishi teaches wherein the ear pad is re-attached to the headphone housing without altering the headphone housing or non-adhesive polymer base (interchangeable ear pads). See paragraph 72.  The ear pads being interchangeable with the magnets is interpreted as not altering the headphone housing and the interchangeable ear pads can obviously be re-attached.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Oishi, motivation being to provide interchangeable ear pads to provide improved acoustic characteristics.

Oishi teaches interchangeable ear pads with magnets. See paragraph 72. It would have been obvious to try re-attaching cyclically over time because it is well known to program or schedule things for user convenience and no unexpected results are seen to occur. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Brace to include the teachings of Oishi, motivation being to provide interchangeable ear pads to provide improved acoustic characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINA N HOLDER/         Primary Examiner, Art Unit 2688